     Case 5:19-cv-00137-PRL Document 33 Filed 06/17/21 Page 1 of 3 PageID 603




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

JONATHAN D. CALBETZOR,

        Plaintiff,

v.                                                                 Case No: 5:19-cv-137-PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                           ORDER

        This matter is before the Court on the motion of Plaintiff’s counsel, Sarah H. Bohr, for

authorization to charge a reasonable fee pursuant to 42 U.S.C. §406(b) in the amount of

$5,408.14. (Doc. 32). In support of the motion, counsel has filed a fee agreement in which

Plaintiff acknowledges a 25% fee award of past due benefits. (Doc. 32-1). Counsel represents

that the Commissioner has no objection to the requested fees.

        I.     BACKGROUND

        On February 19, 2020, this Court reversed and remanded the case to the Social

Security Administration for further proceedings. (Doc. 28). On April 6, 2020, the Court

entered an order awarding attorney’s fees to Plaintiff’s counsel under the Equal Access to

Justice Act (EAJA) in the sum of $7,826.86, for time spent representing Plaintiff before this

Court. (Doc. 31). Subsequently, on remand, The Commissioner issued a fully favorable

decision and awarded Plaintiff past due benefits. (Doc. 32-2). The Notice of Award states that

Plaintiff will receive a payment of $41,603.00, and that $13,235.00 was withheld to pay

Plaintiff’s representatives. (Doc. 32-2). Pursuant to the fee agreement, the attorney fee payable
  Case 5:19-cv-00137-PRL Document 33 Filed 06/17/21 Page 2 of 3 PageID 604




from Plaintiff’s past-due benefits is $5,408.14. This is twenty five percent of the past due

benefits—$13,235.00—minus the previously awarded EAJA fees in the amount of $7,826.86.

       II.    DISCUSSION

       An attorney, as here, who successfully represents a Social Security claimant in court

may be awarded as part of the judgment “a reasonable fee for such representation, not in

excess of 25 percent of the total of the past-due benefits” awarded to the claimant. 42 U.S.C.

§406(b)(1)(A). The fee is payable “out of, and not in addition to, the amount of [the] past-due

benefits.” Id. As required by Gisbrecht v. Barnhardt, 535 U.S. 789, 808 (2002), courts should

approach contingent-fee determinations by first looking to the agreement between the

attorney and the client, and then testing that agreement for reasonableness. When called upon

to assess the reasonableness of the award, a court should balance the interest in protecting

claimants from inordinately large fees against the interest in ensuring that attorneys are

adequately compensate so that they continue to represent clients in disability benefits cases.

Gisbrecht, 535 U.S. at 805. In making this reasonableness determination, the Gisbrecht court

highlighted several important factors including: (1) whether the requested fee is out of line

with the character of the representation and the results the representation achieved; (2)

whether the attorney unreasonably delayed the proceedings in an attempt to increase the

accumulation of benefits and thereby increase his own fee; and (3) whether the benefits

awarded are large in comparison to the amount of time counsel spent on the case, the so-

called windfall factor. Id. at 808. In these instances, a downward reduction may be in order.

       Here, the Court finds that the requested attorney’s fees are reasonable. The requested

fee will not result in a windfall for counsel—i.e., that counsel is receiving compensation she

is not entitled to and that payment of the compensation would be unfair or detrimental to



                                             -2-
  Case 5:19-cv-00137-PRL Document 33 Filed 06/17/21 Page 3 of 3 PageID 605




Plaintiff. In this regard, counsel has submitted a signed fee agreement in which Plaintiff

acknowledged that counsel would receive 25% of all past due benefits awarded on appeal.

(Doc. 32-1). The Court is satisfied that this fee award is reasonable in comparison to the

amount of time and effort Plaintiff’s counsel expended on this case and given the risks in

contingent litigation. Further, the Commissioner does not oppose the attorney fee award

requested by Plaintiff.

       Accordingly, for these reasons, and in the absence of any objection by the

Commissioner, Sarah H. Bohr’s motion for authorization to charge a reasonable fee pursuant

to 42 U.S.C. 406(b) (Doc. 32) is due to be GRANTED. Section 406(b) fees are approved for

counsel in the sum of $5,408.14.

       DONE and ORDERED in Ocala, Florida on June 17, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -3-
